Citation Nr: 0802527	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision in which the RO reopened a previously denied claim 
for service connection for  residuals of low back strain, 
also claimed as spondylosis of the lumbar spine, but denied 
the claim for service connection, on the merits.  In November 
2002, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2003, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2004.

In June 2005, the appellant testified during a hearing before 
a Decision Review Officer at the RO; a transcript of that 
hearing is of record.  In January 2006, the RO continued the 
denial of the claim for service connection (as reflected in a 
supplemental SOC (SSOC).

In September 2006, the Board reopened the claim for service 
connection  (characterized as for a low back disability) and 
remanded the claim for service connection, on the merits, to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include providing 
the veteran proper notice under the Veterans Claims 
Assistance Act .  After accomplishing the requested action, 
the AMC denied the claim on the merits (as reflected in a 
July 2007 SSOC) and returned this matter to the Board for 
appellate consideration.

In August 2007, the appellant's representative submitted a 
form signed by the veteran's private neurologist directly to 
the Board with a waiver of original jurisdiction by the RO.  
The Board accepts this additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service medical records reflect several 
complaints of lower back pain during service, no chronic low 
back disability was shown in service, and there is no medical 
evidence of degenerative changes of the lumbar spine within 
one year of the veteran's separation from service.

3.  The only persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between 
current low back disability and service weighs against the 
claim. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, pursuant to the Board's September 2006 
remand, an October 2006 post-rating letter  provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for a 
low back disability, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The letter also informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  After issuance of this post-rating notice, 
and opportunity for the appellant to respond, the July 2007 
SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from VA Medical 
Centers (VAMCs) in Tampa and Bay Pines, Florida; and reports 
of VA examination.  Also of record and considered in 
connection with the claim is the transcript of the veteran's 
RO hearing, as well as various written statements by the 
veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 (2007).

Initially addressing the question of current disability, the 
Board notes that the record is replete with assessments of 
low back pain.  Pain, alone, without evidence of underlying 
pathology, does not constitute competent evidence of a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet App. 22, 31-
32 (1998).  The Board also notes, however, that a VA magnetic 
resonance imaging (MRI) scan in December 2001 showed a disc 
herniation at the L5-S1 level and multilevel degenerative 
discogenic disease.  On December 2005 VA examination, the 
examiner's impression was central disc herniation in the 
lumbar spine and multilevel discogenic disease.  A private 
MRI scan of the lumbar spine in March 2006 showed 
degenerative changes of the discs at all levels.  While this 
evidence supports a finding of current low back disability, 
the claim must, nonetheless, be denied on the basis of 
medical nexus.

The medical evidence does not reflect the presence of a 
chronic low back disability during the veteran's period of 
active service.  Two service medical records reveal 
complaints of back pain: in May 1966, when an x-ray of the 
lumbar spine showed no significant abnormality, and in July 
1966.  In his report of medical history in November 1967, 
immediately prior to separation from service, the veteran 
reported a history of recurrent back pain, but the examining 
physician indicated that this and other positive responses 
were of no medical significance.  As indicated above, 
treatment for recurrent back pain does not, alone, constitute 
evidence of a disability.  See Sanchez-Benitez, supra.  The 
report of the November 1967 discharge examination reflects no 
finding or diagnosis of any spinal abnormality.  

Moreover, no chronic back disability was shown until  several 
years after the veteran's discharge from service.  In March 
1981, a VA medical examiner diagnosed spondylosis of the 
lumbosacral spine, nearly 14 years after the veteran left 
active duty.  Moreover, the first medical indication of 
arthritis, or degenerative changes, is reflected in VA 
medical records dated from March 1999 to August 2005, which 
show treatment for low back pain and subsequent degenerative 
changes.  Thus, there is no medical evidence that arthritis 
was manifested within the first post-service year. 

Further, there is no competent and persuasive evidence of a 
nexus between any current back disability-to include 
degenerative changes-and service.  

Private medical records from Dr. C.J.R., dated  from February 
2000 to April 2001, document treatment for back and neck 
pain.  Private medical records from Dr. H.J.P., a private 
neurologist, dated May 2003 to October 2006 , document 
treatment for lumbar disc disease with radiculopathy, as well 
as cervical spine complaints.  In November 2003, Dr. H.W.S., 
a private orthopedic specialist, recorded an ongoing history 
of back and neck pain with no particular injury or incident.  
Dr. H.W.S.'s impression was lumbar facet syndrome and lumbar 
spinal stenosis.  Private medical records dated from December 
2003 to October 2004 for Dr. S.H.C., a private physician 
board certified in pain management, show spinal epidural 
steroid injections during this period.  A December 2004 
Social Security Administration (SSA) decision granted the 
veteran disability for a number of severe impairments, 
including degenerative disc disease of the lumbar spine.  

N none of the aforementioned  private, SSA, and VA records 
include any comment or opinion as to the etiology of any 
current lumbar spine disability.  However, there are two 
medical opinions of record that addresses  the question of 
whether there exists a medical nexus between current low back 
problems and service.  

In August 2007, the veteran's private neurologist, Dr. 
H.J.P., opined that lumbar spine radiculopathy and back pains 
were caused by or were the result of injuries during service 
40 years ago.  However, the Board finds that such opinion is 
not persuasive.  Aside from the fact that Dr. H.J.P's opinion 
included a reference to pain (which, as indicated above, is 
not actual disability for compensation purposes), the 
physician only offered only a conclusory statement; no 
rationale or basis for his opinion was provided; and he did 
not indicate what, if any , medical evidence he relied upon 
in forming his opinion.  It appears that Dr. H.J.P may have 
based his opinion on facts not established in the record.  In 
this regard, the Board notes Dr. H.J.P.'s  reference to in-
service" injuries"; however, the service medical records 
reflect only two complaints of back pain, and nothing to 
document the occurrence or even a reported history of any  
actual injury to the back.  The Board notes that an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

By contrast, the Board finds  persuasive the medical opinion 
the December 2005 VA examiner, who opined that the veteran's 
current low back condition-specifically identified as 
degenerative disc disease of the lumbar spine with HNP at the 
L5-S1 level-was not caused by or a result of military 
service but rather was a chronic condition that had developed 
over the previous ten years.  As stated in the report, the 
opinion clearly was based on full review of the veteran's 
claims file, and, thus, consideration of the veteran's 
documented medical history.  Such review would, of necessity, 
also involve consideration of the veteran's reported history 
and assertions.

While, in an August 2006 brief, the veteran's representative 
challenged the adequacy of the VA examiner's conclusion, the 
Board finds that such challenge is without merit.  The 
medical report simply does not reflect that the examiner 
cited a 10-year history of low back problems rather than the 
30 plus years claimed by the veteran.  On the contrary, a 
close review of the examiner's written opinion reflects his 
notation note that the veteran had more than 35 years of back 
problems, but also that the current low back disability began 
10 years previously.  There is no basis whatsoever for the 
Board to find that the VA examiner's opinion in this case is 
inadequate.  In fact, the Board finds the December 2005 VA 
examiner's opinion adequate for the same reasons that it has 
found it persuasive in this case.  

Accordingly, the Board finds that the most persuasive opinion 
on the medical nexus question weighs against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's oral and written statements, and those offered 
by his representative on his behalf.  However, as indicated 
above, the claim on appeal turns on the question of whether 
there is a medical relationship between the claimed 
disability and service.  To whatever extent these statements 
are being offered on the medical nexus question, the Board 
points out that questions of medical diagnosis and causation 
are within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laymen without the 
appropriate medical training and expertise, the veteran and 
his representative simply are not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value. 

Under these circumstances, the Board must conclude that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


